DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The instant independent claim 1 describes a very specific combination of limitations that are not found in the prior art and one would not be motivated to combiner references without hindsight reasoning.  
Examples of prior art that are relevant to the invention but do not read on the invention (alone or in combination) are:
U.S. Patent #1,187,953 to Whitely et al., U.S. Patent #2,292,952 to MacDonald, U.S. Patent #2,684,785 to Waldorf et al., U.S. Patent #4,155,315 to Dobbins, U.S. Patent #5,592,760 to Kohout, U.S. Patent #5,827,038 to Barden, U.S. Patent #6,047,908 to Seymour et al., U.S. Patent #6,193,403 to Nystrom, and U.S. PG-Pub 2005/0145399 to Nesseth.
Therefore, the combination of limitations of claim 1 define over the known prior art.  Accordingly, the claims which depend on claim 1, directly or indirectly, are also allowable over the known prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649